12-2134-cv
     Easton LLC v. Inc. Village of Muttontown

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 13th day of December, two thousand twelve.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                RALPH K. WINTER,
 9                              Circuit Judge,
10                LAURA TAYLOR SWAIN,
11                              District Judge.*
12
13       - - - - - - - - - - - - - - - - - - - -X
14       EASTON LLC, doing business in New
15       York as Shillelagh Holdings LLC,
16                Plaintiff-Appellant,
17
18                    -v.-                                               12-2134
19
20       INC. VILLAGE OF MUTTONTOWN,
21                Defendant-Appellee,
22       - - - - - - - - - - - - - - - - - - - -X
23


                *
                Judge Laura Taylor Swain, of the United States
         District Court for the Southern District of New York,
         sitting by designation.
                                                  1
 1   FOR APPELLANT:             STEPHEN P. CONLON, Law Office of
 2                              Stephen P. Conlon, Cold Spring
 3                              Harbor, New York.
 4
 5   FOR APPELLEE:              STEVEN G. LEVENTHAL, Leventhal,
 6                              Cursio, Mullaney & Sliney, LLP,
 7                              Roslyn, New York.
 8
 9        Appeal from a judgment of the United States District
10   Court for the Eastern District of New York (Boyle, M.J.).
11
12        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
13   AND DECREED that the judgment of the district court be
14   AFFIRMED in part, VACATED and REMANDED in part.
15
16        Plaintiff Easton LLC (“Easton”) appeals from the
17   judgment of the United States District Court for the Eastern
18   District of New York (Boyle, M.J.), dismissing the
19   complaint. We assume the parties’ familiarity with the
20   underlying facts, the procedural history, and the issues
21   presented for review.
22
23   1. Easton did not obtain a final determination regarding
24   its application for a hardship exemption from the
25   moratorium, therefore, its federal takings, substantive due
26   process, and equal protection claims are not ripe.
27   Williamson Cnty. Reg’l Planning Comm’n v. Hamilton Bank, 473
28   U.S. 172, 194-95 (1985); see also Dougherty v. Town of N.
29   Hempstead Bd. of Zoning Appeals, 282 F.3d 83, 88-89 (2d Cir.
30   2002).
31
32   2. Because Easton cannot show that the moratorium bears no
33   rational relationship to any government purpose, Easton’s
34   facial challenges under federal law to the moratorium must
35   also fail. Natale v. Town of Ridgefield, 170 F.3d 258, 263
36   (2d Cir. 1999); Orange Lake Assocs., Inc. v. Kirkpatrick, 21
37   F.3d 1214, 1225 (2d Cir. 1994).
38
39   3. The district court, however, did not explain why it was
40   dismissing Easton’s state law claims. We therefore vacate
41   the dismissal of Easton’s state law claims and remand to the
42   district court for further consideration. We express no
43   view as to the merits of Easton’s state law claims.
44
45        For the foregoing reasons, and finding no merit in
46   Easton’s other arguments, we hereby AFFIRM the judgment of
47   the district court to the extent it dismissed Easton’s

                                  2
1   federal claims, VACATE the judgment to the extent it
2   dismissed Easton’s state law claims, and REMAND for further
3   consideration of the state law claims.
4
5                              FOR THE COURT:
6                              CATHERINE O’HAGAN WOLFE, CLERK
7
8




                                 3